DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-6, 9, and 11 is/are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Michikazu (JP Pub. 2008-053430) (English Translation).
Regarding claims 1-6, 9, and 11, Michikazu [Figs.1-3] discloses a method for manufacturing a semiconductor device, the method comprising:
- providing a semiconductor body [2],
- forming a trench [4] in the semiconductor body in a vertical direction which is perpendicular to the main plane of extension of the semiconductor body,
- coating inner walls of the trench with an isolation layer [5],
- coating the isolation layers at the inner walls with a metallization layer [6],

- coating the top side of the semiconductor body at least partially and the trench with a capping layer [9] [Fig.3(d), and
- forming a contact pad [9a,10] at the top sides of the semiconductor body by removing the contact layer and the capping layer at least partially [Paras.29-30];
wherein the thickness in lateral direction of the capping layer [9] amounts to at least 200 nm at the side of the trench that faces away from the top side of the semiconductor body, where the lateral directions is perpendicular to the vertical direction [Para.30, Figs.3(c)-(d)];

wherein the contact layer [8] and the capping layer [9] are in direct contact with each other at the top sides of the semiconductor body;

wherein the capping layer [9] is formed after the deposition of the contact layer [8];

wherein the capping layer [9] comprises a dielectric material [Para.30];

wherein for forming the contact pad the capping layer [9] is removed from the contact layer at least partially [Fig.3(c)];

wherein the trench [4] comprises an inner volume which is not filled with any material [Fig.3(d)];

wherein the metallization layer [6] is electrically connected with an integrated circuit [3] of the semiconductor device [Fig.2(c), Paras.16,24];

a semiconductor devices comprising [Discussed above in Claim 1]:
- a semiconductor body,
- a trench that extends through at least a part of the semiconductor body in a vertical direction from a top side of the semiconductor body, where the vertical direction is perpendicular to the main plane of extension of the semiconductor body,
- an isolation layer covering at least partially inner wall of the trench and the top side of the semiconductor body,
- a metallization layer covering the isolation layer,
- an electrically conductive contact pad at the top side of the semiconductor body, where the contact pad is electrically connected with the metallization layers, and
- a capping layer covering the top side of the semiconductor body at least partially and the metallization layer;
wherein the thickness in lateral direction of the capping layer amounts to at least 200 nm at the side of the trench that faces away from the top side of the semiconductor body, where the lateral direction is perpendicular to the vertical directions [Discussed above in Claim 1].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7-8 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Michikazu (JP Pub. 2008-053430) in view of Schrank (U.S. Pat. 8378496).

comprising coating the top side of the semiconductor body [13] and the trench with a passivation layer [25];
wherein the passivation layer is in direct contact with the capping layer [24] and with an inner volume of the trench;

wherein a passivation layer [25] covers the capping layer [24] and the top side of the semiconductor body [13] at least partially and at least one side surface of the contact pad [19] in direct contact with the passivation layer [13].

It would have been obvious to provide the capping layer and passivation layer as claimed, since it has been held that applying a known technique to a known process in order to yield predictable results would have been obvious. Further, it would have been obvious to try one of the known methods with a reasonable expectation of success. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Michikazu (JP Pub. 2008-053430) in view of Lee (U.S. Pub. 2012/0074584).
Regarding claim 10, Michikazu fails to explicitly disclose wherein the isolation layer comprises at least two layers.  However, Lee [Fig.1] discloses and makes obvious wherein the isolation layer comprises at least two layers [22s,22p].  It would have been obvious to provide a multi-layered isolation layer as claimed, since it has been held that applying a known technique to a known process in order to yield predictable results would have been obvious. Further, it KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAC H AU whose telephone number is (571)272-8795. The examiner can normally be reached M-F 9:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett A Feeney can be reached on (571) 270-5484. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BAC H AU/Primary Examiner, Art Unit 2822